Citation Nr: 0935140	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of shrapnel wounds to the left forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 2007 from the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds that it is necessary to remand this matter 
for further development.  A review of the most recent VA 
examination of May 2007 fails to adequately address the 
severity of the muscle injury and its possible residuals.  
The examination reflects that he had complaints of tingling 
of his fingers of the left hand and now received chiropractic 
treatment once a month for this.  In this regard, no further 
examination of these claimed neurological complaints was 
done.  The examination is noted not to have found a visible 
scar but noted a subcutaneous nodule that was tender and 
painful and was described as "reactive tissue."  It is not 
clear if this nodule is actually part of muscle damage which 
is already evaluated, or whether it is more consistent with a 
tender and painful scar for which a separate evaluation could 
be granted, and which the Veteran's representative has argued 
for such a grant in the December 2008 statement in lieu of a 
VA Form 646.  Additionally, the examination mentions that 
there is no significant weakness of the left arm compared to 
the right but does not reflect that testing of strength of 
the left arm versus the right arm was actually conducted.  

The Veteran's hearing testimony of January 2009 further 
underscores the need for additional development, including 
attending another VA examination which he expressed a 
willingness to do at this hearing.  He also described 
neurological type symptoms of tingling in his left arm at 
this hearing and noted that he had not undergone an 
examination for any neurological manifestations of the 
gunshot wound.  He also indicated at this hearing that his 
symptoms have worsened since the last examination and 
reported that his left arm is significantly weaker than his 
right arm and this weakness caused him to lose his job as a 
welder.  A more thorough examination is necessary to address 
muscle injury, scar and neurological manifestations to afford 
proper evaluation under the appropriate Diagnostic Codes.  

In light of the need for a new examination, an effort should 
be made to also obtain any current records of treatment for 
the left arm.  Additionally, the Veteran's testimony suggests 
that he may now be receiving VA treatment along with private 
treatment, as he described that he intended to see a VA 
primary care doctor to obtain medications to treat his left 
arm pain.  The most recent records on file are dated in 2007.  
An attempt should be made to obtain more current treatment 
records.

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to 
provide information regarding medical 
treatment for his shrapnel wound 
residuals of the left forearm as of 2007 
and after obtaining necessary 
authorization, attempt to obtain the 
records of all VA and/or private medical 
treatment for this disability from 2007 
to the present time.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

2.  Following completion of the above 
development, the AOJ should also schedule 
the veteran for a VA examination(s), by 
an appropriate specialist(s), to address 
the severity of the Veteran's service-
connected residuals of shrapnel wounds to 
the left forearm.  The claims file should 
be made available to the examiner for 
review of the pertinent evidence in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  In doing so, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the skin, muscle injuries and orthopedic 
forearm disorders.  The examiner should 
be provided with a copy of the rating 
criteria for disorders of the skin and 
muscle injuries of the forearm to assist 
in preparing a report addressing the 
nature and extent of the Veteran's 
service-connected residuals of shrapnel 
wounds to the left forearm.  The examiner 
also should comment on the functional 
limitations caused by the Veteran's 
service-connected left forearm 
disability.  It is requested that the 
examiner address the following questions:

(a) Do the service-connected residuals of 
shrapnel wounds to the left forearm cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.

(b) Do the residuals of shrapnel wounds 
to the left forearm more closely resemble 
a mild, moderate, moderately severe or 
severe injury to the appropriate muscle 
group affecting the left forearm?

(c) The examiner should comment on the 
nature and severity of the residual 
forearm scar as per the AMIE criteria for 
rating scars other than the head, face 
and neck.

(d) All pertinent neurological 
symptomatology of the Veteran's left 
forearm found on examination should be 
noted in the report of the evaluation, in 
conjunction with the AMIE criteria.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations, 
to include all the pertinent criteria for 
the left forearm shrapnel wound residuals 
in effect throughout the pendency of this 
appeal.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran need take no action unless otherwise 
notified; however, the Veteran is advised that failure to 
cooperate by reporting for examination, without good cause, 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




